 
EXHIBIT 10.2
 
CORPORATE PROMISSORY NOTE
 

U. S. $500,000
 Principal Amount



FOR VALUE RECEIVED, the undersigned hereby jointly and severally promise to pay
to the order of Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and
Cemeteries, Inc. of Shreveport, Louisiana, or assigns, the sum of U.S. Five
Hundred Thousand Dollars & U.S. ($500,000) together with simple interest thereon
at the rate of six per cent (6%) per year on the unpaid balance.  Said sum shall
be paid in the following manner.  The Maker shall pay interest only for three
(3) years, with the first such payment due in arrears six (6) months from the
date hereof, and then each ninety (90) days thereafter; the principal amount of
the Note is due in full, together with any accrued and unpaid interest thereon,
three (3) years hereafter.


This note is secured by Maker granting a security interest in and to certain
mining claims located in Mohave County, Arizona, along with any future claims
acquired by International Star, Inc. per the Security Agreement made and issued
by Maker, of even date herewith, which is incorporated herein and made part
hereof by reference.


All payments shall be first applied to interest and the balance to
principal.  This note may be prepaid at any time, in whole or in part, without
penalty; all prepayments shall be applied in the reverse order of
maturity.  This note shall, at the option of any holder hereof, be immediately
due and payable upon ten (10) days notice.  This note and any payments called
for hereunder, shall be made to Promissee at its offices in Louisiana.


This note and the security agreement are made and entered into, and shall be
enforceable in the State of Louisiana.  In the event this note shall be in
default and placed with an attorney for collection, then the undersigned agree
to pay all reasonable attorney fees and costs of collection.  Payments not made
within ten (10) days of due date shall be subject to a late charge of five per
cent (5%) of said payment.  All payments hereunder shall be made to such address
as may from time to time be designated by Promissee, or any holder hereof.


The undersigned and all other parties to this note, whether endorsers,
guarantors or sureties, agree to remain fully bound hereunder until this note
shall be fully paid; and waive demand, presentment and protest and all notices
hereto, and further agree to remain bound, notwithstanding any extension,
renewal, modification, waiver, or other indulgence by any holder or upon the
discharge or release of any obligor hereunder or to this note, or upon the
exchange, substitution, or release of any collateral granted as security for
this note.


 
 

--------------------------------------------------------------------------------

 
 
No modification or indulgence by any holder hereof shall be binding unless in
writing; and any indulgence on any one occasion shall not be an indulgence for
any other or future occasion.  Any modification or change of terms, hereunder
granted by any holder hereof, shall be valid and binding upon each of the
undersigned, notwithstanding the acknowledgement of any of the undersigned, and
each of the undersigned does hereby irrevocably grant to each of the others a
power of attorney to enter into any such modification on their behalf.  The
rights of any holder hereof shall be cumulative and not necessarily
successive.  This note shall take effect as a sealed instrument and shall be
construed, governed, and enforced in accordance with the laws of the State first
appearing at the head of this note.  The undersigned hereby execute this note as
principals and not as sureties.


Dated this 3rd date of  December, 2007.


MAKER:


INTERNATIONAL STAR, INC.
 
 
By: /s/ Virginia K. Shehee                                  
Virginia K. Shehee, President
 

       
 
By: /s/ Jacqulyn B. Wine                                   
Jacqulyn B. Wine, Secretary/Treasurer
 
 
Witnessed by: /s/ Lois D. Morris                      
 

 